t c memo united_states tax_court robert b anderson petitioner v commissioner of internal revenue respondent docket no 1040-11l filed date robert b anderson pro_se nathan c johnston for respondent memorandum opinion halpern judge this case is before us to review a determination by respondent's appeals_office appeals to proceed with collection of petitioner's unpaid liability for civil penalties imposed on account of his frivolous tax submissions for and respondent has moved to dismiss on the ground of mootness and to strike as to the taxable_year and for partial summary_judgment with respect to motion to dismiss and motion for partial summary_judgment respectively petitioner objects to both motions objections all section references are to the internal_revenue_code_of_1986 as amended and as applicable to this case and all rule references are to the tax_court rules_of_practice and procedure background the following facts are gathered from the pleadings the motion for partial summary_judgment and the declaration of david kelly in support thereof the motion to dismiss and the objections there appears to be no disagreement as to the following facts on date respondent by letter informed petitioner of his intent to impose a dollar_figure penalty per return for filing frivolous tax returns for and on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to petitioner's liability for civil penalties imposed pursuant to sec_6702 plus interest for filing frivolous returns for and in response to the notice petitioner timely requested a collection_due_process cdp hearing with appeals cdp hearing request see sec_6330 attached to the cdp hearing request is an apparently preprinted checklist on which petitioner checked out of reasons for his disagreement with the filing of the levy on date freddie molina an account resolution specialist in appeals wrote to petitioner and among other things requested that he provide a completed form 433-a collection information statement for wage earners and self-employed individuals on date mr kelly a settlement officer in appeals who was assigned petitioner's case wrote to petitioner introducing himself and requesting that he provide a form 433-a in a letter dated date mr kelly informed petitioner that he had not received the requested information in a letter dated date mr kelly again requested the form 433-a petitioner did not submit the form 433-a before mr kelly closed the case and appeals issued its determination on date appeals issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy to collect the civil penalties and interest at issue respondent's account transcript for petitioner's taxable_year shows an account balance of zero the transcript shows that petitioner's unpaid civil penalty liability plus interest for was offset in full with credits from overpayments on his and income_tax returns discussion i motion to dismiss respondent argues as a result of the full payment of petitioner's liability subject_to the notice_of_determination respondent no longer needs nor intends to levy to collect petitioner's civil penalty liability for the taxable_year which gave rise to the petition in the instant case as there is no remaining case or controversy relating the taxable_year to sustain this court's jurisdiction this action is no longer justiciable see 126_tc_1 gerakios v commissioner tcmemo_2004_203 chocallo v commissioner tcmemo_2004_152 accordingly the notice_of_determination relating to the taxable_year is moot and the petition should be dismissed relating to the taxable_year and that all references to taxable_year should be stricken from the petition petitioner argues section requires a suspension on collections once he requested a cdp hearing and the monies credited to petitioner's civil penalty account are in violation of sec_6330 petitioner is mistaken in 126_tc_1 the taxpayer brought a case in the tax_court disputing a notice_of_determination sustaining a levy for her tax_liability after the filing of the petition the commissioner applied an overpayment from the taxable_year to the tax_liability which resulted in full payment of the tax_liability id pincite consequently the commissioner asserted that the case was moot since he claimed there was no amount due and he was no longer pursuing a collection action id pincite the court held the case was moot and noted that an offset under sec_6402 does not constitute a levy action and accordingly is not a collection action subject_to review in a sec_6330 proceeding id pincite see also 124_tc_296 aff'd 451_f3d_8 1st cir sec_301_6330-1 q a-g3 proced admin regs an offset is a nonlevy collection action that the irs may take during the suspension_period provided in sec_6330 we shall grant the motion to dismiss ii motion for partial summary_judgment a introduction respondent moves pursuant to rule for partial summary adjudication in his favor upon all issues presented in this case with respect to we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see eg 134_tc_13 citing 85_tc_812 we distill from the amended petition the following assignments of error for appeals erred in sustaining the sec_6702 penalty plus interest in denying petitioner a face-to-face hearing by not allowing petitioner sufficient time to submit requested information and by not allowing a collection alternative b penalty respondent appears to argue for summary adjudication in his favor with respect to the first assignment of error on the ground that petitioner's initial return showing zero wages was incorrect due to petitioner's frivolous position echoed in his cdp request petition and amended petition while there is much in the attachment to the cdp request the petition and the amended petition that strikes us as frivolous paragraph of the attachment does state that petitioner had no opportunity to challenge the penalty and paragraph of the attachment does raise claims of denial of due process and of the right to appeal imposition of the penalty those do not strike us as frivolous positions indeed they raise genuine issues as to material facts mr kelly concludes his appeals case memorandum by stating that petitioner presented frivolous arguments apparently not recognizing petitioner's arguments and the factual questions presented in the aforementioned paragraphs and while it may be that mr kelly thought petitioner had already had an opportunity to challenge the penalty because of the date letter and was thus precluded from challenging it in his cdp hearing that is not clear see sec_6330 we cannot grant partial summary_judgment with respect to petitioner's challenge to the penalty c face-to-face hearing as to whether petitioner was precluded from a face-to-face hearing because as respondent claims petitioner raised only frivolous arguments sec_301 d a-d8 proced admin regs does state in part a face-to-face cdp conference concerning a taxpayer's underlying liability will not be granted if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues because it does not appear to us that petitioner raised only irrelevant or frivolous arguments we shall not grant partial summary_judgment on that issue that is not to say that we will remand this case for a face-to-face hearing with respect to petitioner's liability for the sec_6702 penalty a taxpayer does not pursuant to sec_6330 have an absolute right to a face-to-face hearing busche v commissioner tcmemo_2011_285 petitioner should be prepared at trial to make whatever arguments he has as to his liability for the penalty see 117_tc_183 d collection alternatives on date mr molina asked petitioner to submit the form 433-a mr kelly asked petitioner for the form on february april and date before he thereafter closed the case and appeals on date issued its determination petitioner had more than adequate time to submit the form 433-a it was no abuse_of_discretion for appeals acting on the recommendation of mr kelly to close the case without discussing collection alternatives on account of petitioner's failing to submit the requested form 433-a e g tgi enters inc v commissioner tcmemo_2009_123 respondent is entitled to summary adjudication that appeals did not err in failing to consider any collection alternatives iii sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer's position is frivolous or groundless petitioner acknowledges in his objection to the motion for partial summary_judgment that he filed frivolous tax returns the preprinted list attached to the cdp request makes frivolous and groundless arguments we are concerned that petitioner may have instituted this proceeding to delay collection of the penalties at issue we caution petitioner to proceed with sec_6673 in mind iv conclusion to reflect the foregoing an appropriate order will be issued
